DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 24 September 2021, with respect to the rejection(s) of claim(s) 2 - 21 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doan et al. (US PGPUB 2016/0317815 – in IDS).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 – 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Doan et al (US PGPUB 2016/0317815 – in IDS) .
Regarding claim 2, Doan discloses a method for programming a spinal cord stimulator implanted in a patient (e.g. paragraph 58) and having a plurality of electrodes comprising an array (e.g. Fig. 7), the method comprising:(a) using pre-determined information relating at least a first stimulation parameter and at least a second 
Regarding claim 3, Doan discloses the period is ten minutes or less (e.g. paragraph 65).
Regarding claim 4, Doan discloses the at least one determined stimulation parameter set comprises at least one frequency of the stimulation therapy that washes in to provide the patient with the paresthesia-free pain relief within the period of one hour or less, or at least one pulse width of the stimulation therapy that washes in to provide the patient with the paresthesia-free pain relief within the period of one hour or less (e.g. paragraph 61).
Regarding claims 5 - 15, Doan discloses the claimed frequencies and pulse widths (e.g. paragraph 61).
Regarding claim 16, Doan discloses programming the spinal cord stimulator with a plurality of stimulation parameter sets to provide the stimulation therapy that washes in to provide the patient with the paresthesia-free pain relief within the period of one hour or less, wherein the plurality of stimulation parameter sets each define a duty 
Regarding claim 17, Doan discloses the pre-determined information comprises a mathematical relationship relating at least the first stimulation parameter and at least the second stimulation parameter (e.g. paragraph 82).
Regarding claim 19, Doan discloses the pre-determined information comprises at least one region relating at least the first stimulation parameter and at least the second stimulation parameter (e.g. paragraph 14).
Regarding claim 21, Doan discloses the stimulation therapy is provided at a location in the array that is previously determined by application of test pulses, wherein test pulses are supra-perception (e.g. paragraph 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al.
Regarding claims 5 – 15, Doan discloses the claim limitations as discussed in the rejection under 35 USC 102(a)(1) above. It is also noted, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore finding the optimal parameters would require only routine skill in the art. 
claim 18, Doan discloses the claimed invention, except for a look up table for the stimulation parameters.  These tables are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Doan with a table of parameters as is known, since such a modification would provide the predictable results of determining the optimal therapy.
Regarding claim 20, it is noted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore finding the optimal parameters would require only routine skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792